213 S.E.2d 443 (1975)
25 N.C. App. 464
Sylvester DIGGS and wife, Charlotte Diggs
v.
The CITY OF WILSON and Kenneth Gay, Building Inspector.
No. 747SC967.
Court of Appeals of North Carolina.
April 16, 1975.
*444 Herbert B. Hulse and George F. Taylor, Goldsboro, for plaintiffs-appellants.
Lucas, Rand, Rose, Meyer, Jones & Orcutt, by Robert Michael Jones, Wilson, for defendants-appellees.
VAUGHN, Judge.
The directed verdict against plaintiffs was apparently granted for the reason that plaintiffs' evidence disclosed that the building had been closed for a continuous period of more than 180 days.
Where, as here, the city specifically authorized and issued a permit to alter and remodel an existing building with no limitation as to when the remodeling must be completed, the mere closing of the business to the general public while the remodeling process was being completed did not constitute, as a matter of law, a "discontinuance" of the nonconforming use within the meaning of the ordinance. The judgment directing the verdict against plaintiffs and dismissing the action is reversed.
Reversed.
MARTIN and ARNOLD, JJ., concur.